*211FASTRACK APPEAL
PER CURIAM.
The husband raises two issues in his appeal from a final judgment in the parties’ dissolution action, one of which we conclude to have merit. Accordingly, we affirm in part, reverse in part and remand with direction to proceed in accordance herewith.
The parties, married almost twenty years at the time of the dissolution, were in substantially different financial positions because of a prenuptial agreement. The husband has demonstrated an inability to pay his attorney’s fees and costs and the wife’s financially superior position.
We find that the trial court abused its discretion in awarding the husband only twenty-five percent of his attorney’s fees, rather than requiring the wife to pay all of the husband’s reasonable attorney’s fees and costs. Canakaris v. Canakaris, 382 So.2d 1197, 1205 (Fla.1980).
HERSEY, C.J., and GLICKSTEIN and STONE, JJ., concur.